Citation Nr: 1707873	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for a cervical spine disability rated at 30 percent disabling prior to February 16, 2011, then 40 percent from February 16, 2011 through February 19, 2013, and 30 percent thereafter.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability secondary to the claimed left knee disability, and, if so, whether service connection is warranted.

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5. Entitlement to service connection for a heart condition (also claimed as cardiac bypass).

6. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 through February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issues of entitlement to service connection for a left knee disability and a right knee disability secondary to the claimed left knee disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran appeared at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript is of record.

During the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  It is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Further, the issues of entitlement to service connection for a heart condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the period prior to February 16, 2011, the Veteran's service-connected cervical spine disability manifested as forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

2. For the period beginning February 16, 2011, the Veteran's service-connected cervical spine disability was comparable to unfavorable ankylosis of the entire cervical spine.

3. In an August 2008 rating decision, service connection for a left knee disability and a right knee disability as secondary to the claimed left knee disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.
4. In a December 2008 rating decision, service connection for a left knee disability was again denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

5. Evidence received since the August and December 2008 rating decisions is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a left knee disability and a right knee disability secondary to the claimed left knee disability.

6. The Veteran's left knee disability and right knee disability secondary to the claimed left knee disability are related to service.


CONCLUSIONS OF LAW

1. For the period prior to February 16, 2011, the criteria for a disability rating greater than  30 percent for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5241 (2016).

2. For the period beginning February 16, 2011, to the present, the criteria for a 40 percent rating, but no greater, for the Veteran's service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5241 (2016).

3. The August and December 2008 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

4. Evidence received since the August and December 2008 rating decisions is new and material to the issues of entitlement to service connection for a left knee disability and a right knee disability secondary to the claimed left knee disability; therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. The criteria for a right knee disability as secondary to the claimed left knee disability have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a September 2010 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, private treatment records, VA examination reports, and a VA medical addendum opinion.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was most recently provided a VA examination which addressed his cervical spine disability in February 2013.  Additionally, he was afforded VA examinations in November 2009 and October 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in November 2016.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony.  The Veteran did not indicate that there was outstanding medical evidence for VA to procure.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2016 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

All due process concerns have also been satisfied.  Although significant evidence has been associated with the file since the statement of the case was issued in 2014, waiver of any further consideration of that evidence by the RO by issuing a supplemental statement of the case was provided on the record at the hearing before the undersigned.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran's service-connected cervical spine disability is rated as 30 percent disabling prior to February 16, 2011, under Diagnostic Code 5243-5241.  A January 2014 rating decision increased the Veteran's cervical spine disability to 40 percent disabling from February 16, 2011 through February 19, 2013, and 30 percent thereafter.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5243 applies to intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5241 applies to spinal fusions and is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula a rating of 10 percent disability is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent disability is warranted where there is forward flexion of the cervical spine greater than fifteen degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 30 percent disability is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is awarded when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

The Veteran was afforded a VA examination for his service-connected cervical spine disability in November 2009.  The examination report noted that the Veteran had forward flexion from 0 to 20 degrees with pain throughout; extension from 0 to 10 degrees with pain throughout; left and right lateral flexion from 0 to 10 degrees with pain throughout; and left and right lateral rotation from 0 to 35 degrees with pain throughout.  Results were the same after repetition.  During the examination, the Veteran reported numbness in both arms, but denied neck movement impacted the numbness.  He also denied any radiating pain or weakness in the upper extremities or any incapacitating episodes for which a physician prescribed bed rest.  The examiner noted the Veteran had bilateral shoulder problems as well.

In April 2010, the Veteran was diagnosed with axial neck pain, poor range of motion, and upper extremity numbness.  However, the decreased range of motion was not noted in degrees.

An August 2010 private medical record shows the Veteran complained that his neck was postured in a flexed forward position, which affected his gait.  He also complained of "severe headaches, trapezius muscle pain, and pain in his bilateral hands."  The physician noted "some upper motor neuron signs present including Hoffman on the right side and a slight broad-based gait."  An MRI report showed "evidence of stenosis which is moderate in severity with a loss of cervical lordosis.  The stenosis is predominantly at C3-4 and C6-7 levels."  The physician opined the Veteran's cervical spine had a loss of lordosis and evidence of myelopathy.

The Veteran was afforded a second VA examination for his service-connected cervical spine disability in October 2010.  At the examination, the Veteran reported bilateral radiating pain in the upper extremities, some dizziness, increasing pain, and stiffness.  He reported dizziness and blackouts associated with his cervical spine disability.  He denied any periods of incapacitation for which bed rest was prescribed by a physician.  The examiner noted the Veteran had limitations to standing.  The examination report noted the following ranges of motion: flexion from 0 to 20 degrees with pain throughout; extension from 0 to 10 degrees with pain throughout; left and right lateral flexion from 0 to 10 degrees with pain throughout; right lateral rotation from 0 to 10 degrees with pain throughout; and left lateral rotation from 0 to 15 degrees with pain throughout.  Results were the same with repetition.  Deep tendon reflexes, sensory examination, and motor testing were normal.

In his February 2011 notice of disagreement, the Veteran argued that he did experience incapacitating episodes daily, especially when bending over.

On February 16, 2011, Dr. T. submitted a statement in support of the Veteran's claims.  It noted the Veteran's "MRI demonstrates evidence of stenosis, which is moderate in severity.  There is a loss of cervical spine lordosis and there appears to be an unfavorable ankylosis of the entire cervical spine with a flexed forward posture."  Additionally, Dr. T. noted the Veteran experienced gait imbalance as a result of the severe compression on his spine, and had incapacitating episodes at least 50 percent of the time.

The Veteran was afforded a VA examination in February 2013.  At the examination, the Veteran reported wearing a cervical collar constantly to reduce pain and improve stability.  He also reported extreme neck pain at all times.  The examiner noted a diagnosis of cervical disc disease.  The following ranges of motion were recorded: forward flexion from 0 to 15 degrees, with pain at 15 degrees; extension from 0 to 10 degrees, with pain at 10 degrees; right and left lateral flexion to 10 degrees with pain at 10 degrees; right and left lateral rotation to 10 degrees with pain at 10 degrees.  The results were the same with repetition.  The Veteran's muscle strength was normal, but he experienced decreased sensitivity in the upper extremities.  The examiner opined that the "[s]ubjective report of numbness face and bilateral upper extremities inconsistent to cervical radiculopathy."  The examiner noted the Veteran did not experience radiculopathy.  The Veteran had intervertebral disc syndrome of the cervical spine, but had no incapacitating episodes requiring bed rest prescribed by a physician.

A July 2013 VA medical addendum opinion was requested to clarify whether the Veteran had unfavorable ankylosis of the entire cervical spine or just a portion.  The examiner opined that the Veteran did not have unfavorable ankylosis of the cervical spine because "although severely limited, there was motion upon exam dated 2/19/2013 as described above. [sic]"

Post-service private and VA treatment records show the Veteran reported chronic pain in his neck, but the records do not reveal he underwent any diagnostic testing to determine his range of motion.

The Veteran appeared before the undersigned VLJ at a videoconference hearing in November 2016.  At the hearing, the Veteran reported he experienced pain and tingling down his upper extremities bilaterally, and had always experienced pain and tingling in his right arm.  He also reported "they fused it straight and they didn't put a curve in my neck and the pressure from my head is causing one, two three going bad, and seven, eight now are going bad," and further "the doctors at the VA clinic said that . . . don't let anybody play with your neck because you'd be paralyzed if they turn it wrong."  Finally, he reported that he could no longer drive because he could not turn his head to look over his shoulder.

Period Prior to February 16, 2011

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a rating of 30 percent, but no higher, for the period prior to February 16, 2011.

Initially, for purposes of applying the Formula for Rating Intervertebral Disc Syndrome on Incapacitating Episodes, the Board finds no medical or lay evidence to suggest the Veteran experienced incapacitating episodes for which a physician prescribed bed rest.  The Board recognizes the Veteran reported experiencing incapacitating episodes daily; however there is no evidence that he was prescribed bed rest as a result of these claimed episodes.  As such, an increased rating cannot be assigned under this criteria.

The Board finds that the November 2009 and October 2010 VA examinations are highly probative.  Both examinations showed the Veteran had forward flexion to 20 degrees with pain throughout and no additional limitation seen with repetitive movement.  There is no medical or lay evidence demonstrating that the Veteran's service-connected cervical spine disability demonstrated unfavorable ankylosis of the entire cervical spine; or, symptoms comparable to such limitations.  As such, an evaluation in excess of 30 percent was not warranted under the General Formula for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain for the period on appeal.  The Veteran's symptoms are contemplated by the 30 percent rating assigned.  Although the November 2009 examiner found flexion and extension of the Veteran's neck produced pain, the Veteran had forward flexion to 20 degrees.  Further, the October 2010 VA examination showed forward flexion to 20 degrees with pain.  During the November 2009 examination, he reported flare ups several times a week, however, at the October 2010 examination, he reported experiencing constant, unchanging pain without flare ups.  Neither examination indicated the Veteran's range of motion was further limited after repetition.

Diagnostic Codes 5235 through 5240 and 5242 are not applicable; even if they were, a disability under these codes is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board has also fully considered the lay statements of record, which are competent insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable cervical spine disability symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective medical evidence of record.

Thus, there is no evidence that prior to February 16, 2011, the Veteran's cervical spine disability manifested as unfavorable ankylosis of the entire cervical spine.  Indeed, there is no evidence the Veteran's forward flexion was limited to 15 degrees or less.  However, the Board will continue the 30 percent rating based on the findings that the Veteran experienced pain throughout forward flexion during his November 2009 and October 2010 VA examinations.

Affording reasonable doubt, the Board finds the evidence of record warrants a 30 percent rating, but no greater, for the Veteran's cervical spine disability for the period prior to February 16, 2011.  38 U.S.C.A. § 5110.  However, as the preponderance of the evidence is against assignment of any higher rating for this time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Period Beginning February 16, 2011

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a rating of 40 percent, but no higher, for the period beginning February 16, 2011.

For purposes of applying the Formula for Rating Intervertebral Disc Syndrome on Incapacitating Episodes, the record reflects no medical or lay evidence suggesting the Veteran experienced incapacitating episodes for which a physician prescribed bed rest.  The Board notes that Dr. T. stated the Veteran experienced frequent incapacitating episodes, but there is no evidence he prescribed the Veteran bed rest due to acute signs and symptoms of intervertebral disc syndrome.  Thus, an increased rating cannot be assigned under these criteria.

The Board finds the Veteran is competent to testify that he cannot look over his shoulder in order to operate a vehicle.  Further, the Veteran is competent to testify as to what physicians have told him regarding his cervical spine disability and possibility of paralysis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Dr. T.'s February 2011 statement is probative evidence that the Veteran has unfavorable ankylosis of the entire cervical spine.  Dr. T. stated in February 2011 that the Veteran had been diagnosed with "a failed anterior cervical spinal surgery with loss of lordosis and evidence of cervical myelopathy."  He went on to state that the Veteran demonstrated unfavorable anykylosis of the entire cervical spine with a flexed forward posture.  Finally, he opined that the Veteran experienced gait imbalances due to his severe spinal cord compression.

The February 2013 VA examiner recorded the Veteran's forward flexion of his cervical spine to 15 degrees with pain at 15 degrees.  During the February 2013 VA examination, the Veteran reported experiencing severe pain constantly.  Further, the July 2013 VA medical addendum opinion concluded the Veteran had extremely limited motion of his cervical spine, but did not have unfavorable ankylosis of the entire cervical spine, because some motion was demonstrated.

In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that Dr. T.'s opinion stating the Veteran had ankylosis of the entire cervical spine is probative, and the extremely limited range of motion demonstrated during the February 2013 VA examination is analogous to unfavorable ankylosis of the entire cervical spine.  As such, the Veteran's cervical spine disability warrants a rating of 40 percent, and no greater, for the period beginning on February 16, 2011.

However, there is no medical or lay evidence demonstrating that the Veteran's service-connected cervical spine disability demonstrated unfavorable ankylosis of the entire spine.  As such, an evaluation of 100 percent was not warranted under the General Formula for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code, 5242 (2016).

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain for the period on appeal.  The Veteran's symptoms are contemplated by the 40 percent rating assigned.  Although the February 2013 examiner found flexion and extension of the Veteran's neck produced pain, the Veteran had forward flexion to 15 degrees.  Further, the examination did not indicate the Veteran's range of motion was further limited after repetition and the Veteran did not report experiencing any flare ups.

Diagnostic Codes 5235 through 5240 and 5242 are not applicable; even if they were, a disability under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

Affording reasonable doubt, the Board finds the evidence of record warrants a 40 percent rating, but no greater, for the Veteran's cervical spine disability for the period beginning February 16, 2011, and to the present.  38 U.S.C.A. § 5110.  However, as the preponderance of the evidence is against assignment of any higher rating for this time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.
Separate Rating for Radiculopathy

During the Veteran's November 2016 Board hearing, it was noted that he may be entitled to a separate rating for radiculopathy of the upper extremities.
The Veteran complained of pain and numbness in his upper extremities throughout the entire appeal period.  In 2007, an MRI report noted "[c]linical radiculopathy suspected."  In April 2010, the Veteran was diagnosed with upper extremity numbness.  Neither the November 2009 nor the October 2010 VA examinations addressed whether or not he was diagnosed with or experienced radiculopathy.  The February 2013 VA examination opined the Veteran did not have radiculopathy and that his complaints of numbness and tingling were inconsistent with cervical spine radiculopathy.

Thus, without evidence of an actual radicular condition, a separate rating is not warranted at this time.  While the Veteran is competent to report numbness, there is no clinical evidence supporting a diagnosis of radiculopathy.  In fact, as noted, the 2013 medical opinion is that his complaints are not consistent with cervical spine radiculopathy.

Extra-schedular Consideration

The Board has also considered referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with the Veteran's disability when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extra-schedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

III. New and Material Evidence

The Veteran seeks to reopen his claims for a left knee disability and a right knee disability as secondary to the left knee disability.  The left knee has been denied service connection several times, beginning in 1969.  The last rating decisions to address the knees were issued in August and December 2008.  The Veteran did not initiate an appeal as to the rating decisions, nor did he submit new and material evidence within one year; therefore, the rating decisions became final.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claims for a left knee disability and secondary right knee disability regardless of the RO's decision to reopen the claims.  See Jackson v. Principi, supra.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August and December 2008 rating decisions, the evidence of record included the Veteran's statements, VA treatment records, private treatment records, service treatment records, and the Veteran's military personnel file.  The Veteran's claims were denied for failure to establish that his claimed knee disabilities were incurred in or otherwise caused by service.

In August 2010, the Veteran filed new claims for service connection for a left knee disability and a secondary right knee disability. One piece of evidence submitted subsequent to the 2008 rating decisions is an August 2012 private medical record from Dr. A.  In the newly submitted private medical record, Dr. A. opined "in my professional opinion, I cannot rule out the fact that his current condition may be a result of the left knee injury he sustained during military service."  As this private medical treatment record relates to an unestablished fact, namely identifying a nexus between the Veteran's left knee disability and his in-service injury, and therefore his secondary service connection claim for a right knee disability, the criteria for reopening the Veteran's claims have been met.  Therefore, the evidence is both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

IV. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection may also be secondary.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran contends he is entitled to a grant of service connection because his current left knee disability is related to an injury incurred while in service.  Specifically, he stated in a September 2007 statement that while in Okinawa, he fell approximately 30 feet off a cliff and injured his left knee.

The Veteran first filed a claim for service connection for a left knee disability in January 1968, approximately three years after separating from service.  He was afforded a VA examination for his left knee in March 1969.  The examination report noted the Veteran had full range of painless motion in his left knee, and he could squat and recover without trouble.  The examiner opined that there were no residuals of the Veteran's left knee injury.  No imaging was taken during the examination.

The Veteran filed claims for service connection for a left knee disability consistently from January 1968 through August 2010.

The first record of the Veteran's left knee disability is a private medical record from November 1979; however, the record indicated the Veteran had been seeking ongoing treatment for left knee pain.  A physical examination of the Veteran's left knee in November 1979 showed ranges of motion within normal limits, however the physician noted the Veteran's knee was unstable, and prescribed an anti-inflammatory drug and a splint.

The Veteran continued to seek treatment for a left knee disability.  In June 1982, he was diagnosed with "chondromalacia patellal" and possible degenerative joint disease of the left knee.  In January 1983, the Veteran underwent an arthroscopy, which confirmed Grade 2 chondromalacia changes underneath the patella.  A MRI report from the 1980s reported a partial ACL tear.  See VA treatment record dated February 2011.

A March 1982 statement submitted by the Veteran's fellow service member corroborated that the Veteran received treatment for a knee injury sustained in service.  

In September 2010, a MRI of the Veteran's left knee showed mild osteoarthritic degenerative changes, but no evidence of ligament or tendon injury or meniscal tear.

A statement submitted by Dr. A. in August 2012 averred he had been the Veteran's physician for over 20 years.  Further, Dr. A. opined:

After a thorough review of [the Veteran's] active duty medical records and a physical evaluation of his left knee, in my professional opinion, I cannot rule out the fact that his current condition may be a result of the left knee injury he sustained during his military service.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be granted.

Initially, the record does not reflect the Veteran was diagnosed with arthritis of the left knee until September 2010.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the knee to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The Veteran began filing claims for entitlement to service connection for residuals of a left knee injury in January 1968.  He consistently reported to both private and VA physicians that his knee problems began after he fell off a cliff in service in 1963.  This provides probative evidence that his current claim of continuous symptoms of a left knee disability since service are credible.

The Board finds the March 1969 VA examination lacks probative value.  The examiner conducted no imaging, and merely evaluated the Veteran's range of motion before concluding he did not experience residuals from an in-service left knee injury.  Moreover, the fact that the Veteran did not have any identifiable residuals in 1969 does not preclude service connection for disabilities identified at a later time, as long as there is a nexus to service.

Dr. A.'s statement opining that the Veteran's current left knee disability may be etiologically linked to his in-service injury is probative.  Although use of the term "could" without other supporting clinical data or rationale is generally too speculative to establish a causal relationship, this is the only nexus opinion on record.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  However, there is other evidence in the record that supports Dr. A.'s medical opinion.  The Veteran has been reporting, and treated for, a left knee injury he claimed occurred in service since at least January 1968.

In comparing these medical opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the evidence in this case is in relative equipoise.  Based on continuity of symptomatology for left knee pain resulting from an in-service injury since January 1968, and the private physician positive nexus opinion, there is sufficient evidence to grant the claim.

Under the benefit of the doubt standard established by Congress, when the evidence is in relative equipoise, the law dictates the Veteran prevails. Gilbert, 1 Vet. App. 49.

Right Knee

The Veteran contends that he is entitled to secondary service connection for his right knee disability.  Specifically, he contends that in August 2010, his left knee gave out and he injured his right knee when he fell.

X-rays taken in August 2010 show mild degenerative changes and mild chrondrocalcinosis bilaterally.  An August 2010 MRI report of the Veteran's right knee reported a mild truncation of the free edge of the body of the medial meniscus, indicative of a small radial tear.  The VA physician opined that the Veteran's history of left knee arthritis resulted in him favoring his left knee and caused his right knee arthritis.

Thus, applying the benefit of the doubt standard, the Board finds the Veteran's right knee disability is etiologically related to his service-connected left knee disability.




ORDER

Entitlement to an increased rating greater than 30 percent for a cervical spine disability prior to February 16, 2011, is denied.

Entitlement to an increased rating of 40 percent, but no greater, for the period beginning February 16, 2011, to the present, is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability, as secondary to the Veteran's left knee disability, is granted.


REMAND

As noted above, with regard to the claim for a TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  

While this appeal was pending, the Veteran filed a claim for a TDIU which was denied in November 2012.  However, he does not have to separately appeal that denial, since it is considered part of his claim for an increase for the cervical spine condition.  

A July 2014 rating decision denied service connection for heart problems (also claimed as cardiac bypass) and hypertension.  The same month, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of those issues.  The submission of an NOD confers the Board jurisdiction over these matters.  When an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on these claims, so a remand is required.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all the Veteran's outpatient records from the Gainesville VAMC and all associated clinics from May 2013 to the present.

2. Perform any other development the RO deems necessary to adjudicate the claim for TDIU, to include providing the Veteran examinations of his knees so proper disability ratings can be assigned. 

3. Adjudicate the claim for TDIU.  If benefits are denied, provide a supplemental statement of the case to the Veteran and his representative.

4. Send the Veteran an SOC with respect to the issues of entitlement to service connection for a heart condition and hypertension.  These claims will be considered by the Board only if a timely appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


